Case 2:18-CV-Ol413-WB Document 32 Filed 10/17/18 Page 1 of 4

THE UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

NOAH BANK, and
EDWARD SHIN

a/k/a EUNG SOO SHIN Civil Action No. lS-Ol4l3-WB

Plaintiffs
vs.

SUNDAY JOURNAL USA CORPORATION, and
Y & L MEDIA, INC.

Defendants _

VVV\_/VVVV\_/VV

DEFENDANT’S MOTION TO DISMISS
PLAINTIFFS’ SECOND AMENDED COMPLAINT

Now come Y & L MEDIA, INC., d/b/a SUNDAY JOURNAL USA and SUNDAY
JOURNAL USA CORPORATION (hereafter Y&L and SUNDAY JOURNAL, respectively),
appearing specially to contest jurisdiction in this matter, and move this Honorable Court to
dismiss the Second Amended Complaint (SAM) filed on behalf of the Plaintiffs’, NOAH BANK
and EDWARD SHIN a/k/a EUNGSOO SHIN (hereafter, BANK and SHlN, respectively).

ln support of the motion to dismiss, Defendants’ incorporate by reference their
Memorandum, filed in support of the instant motion, filed separately herewith

Plaintiffs’ SECOND Amended Complaint, a third attempt, still does not allege facts or
suflicient contacts by Which proper jurisdiction might be established over the Defendants in
Pennsylvania.

lnstead, Plaintiffs’ now allege upon information and belief, that an individual identified
as Dong Lee, may have provided information to the author of the allegedly offending articles

(SAM p. 6, 11 32; p. lO, 11 42; p. ll, 11 48; p. 12, 11 56) . Assuming, solely arguendo, the allegation

Page l of 4

Case 2:18-CV-Ol413-WB Document 32 Filed 10/17/18 Page 2 of 4

regarding Mr. Dong Lee is true ‘, it does not establish proper jurisdiction over the Defendants in
Pennsylvania. There is no claim that the alleged communication took place in Pennsylvania.
Even if any such communication as is alleged took place in Pennsylvania, thatwould not
establish proper establish jurisdiction

b Plaintiffs’ allegations are disingenuous, especially where they claim BANK was at all
times a Pennsylvania bank with headquarters in the Commonwealth of Pennsylvania. While that
fact may be true, it disregards the extent and geography of the BANK and its business. A review
of the BANK website (www.noahbank.com) shows the BANK offers e-banking, and has
branches at the following locations:

[a] 7301 Old York Road, Elkins Park, PA 19027

[b] 154-04 Northern Blvd., Flushing, NY 11354

[c] 38 West 32nd Street, Suite 1100, New York, NY 10001

[d] 449 Broad Avenue, Palisades Park, NJ'07650

[e] 2337 Lemoine Avenue, Fort Lee, NJ 07024

BANK has two locations in New Jersey, two locations in New York, and only one
location in Pennsylvania.

The altercation discussed in the allegedly offending articles discuss events which took
place in New York and SHIN has filed suit in the courts of the State of New York in connection
with that altercation.

Plaintiffs’ unsupported allegations, based solely upon information and belief, (p. 6, 11 34;

p. lO, 11 44; p. ll, 11 50; p. 12, 11 58) claims SUNDAY JOURNAL directed its statements to

 

1 Defendants expressly do not admit the allegation regarding Mr. Dong Lee.

Page 2 of 4

Case 2:18-CV-Ol413-WB Document 32 Filed 10/17/18 Page 3 of 4

Korean speaking persons residing in Pennsylvania.

Despite Plaintiffs’ unsupported allegation, there is nothing to indicate that the allegedly
offending articles were directed to Pennsylvania rather than New Jersey, New York, or
elsewhere

Defendants’ have asserted they have no subscribers in Pennsylvania, do not target
businesses or individuals in Pennsylvania, and does not.actively sell any products in
Pennsylvania. Defendants have not engaged in systematic or continuous activities, or other

v minimum contacts, in the forum state which might otherwise support jurisdiction Plaintiffs’
made no allegations which contradict these facts. The mere existence of a website, without more,
does not subject SUNDAY JOURNAL to the jurisdiction of this court in Pennsylvania.

Plaintiffs’ SECOND Amended Complaint fails to allege sufficient facts to establish
jurisdiction over the Defendants’ by and within the Commonwealth of Pennsylvania and the
SECOND Amended Complaint should be dismissed with prejudice.

Based on the forgoing, the Defendants’ Memorandum (filed separately herewith), the
facts, law and arguments contained therein, the Plaintiffs’ SECOND Amended Complaint should
be dismissed with prejudice.

WHEREFORE: The Defendants§ Y & L Media, Inc., and Sunday Journal USA Corporation,

pray this Honorable Court to dismiss the Plaintiffs’ Complaint in its entirety, with prejudice,
together with such other relief as the court deems just and proper.

Page 3 of 4

Case 2:18-CV-Ol413-WB Document 32 Filed 10/17/18 Page 4 of 4

DATE: October l7, 2018

Page 4 of 4

Respectfully submitted by,

  
       

Philip . Be
Berwish Law
41 Univcrsity Drive - Suite 400
Newtown, PA 18940

PA Bar ID# 28563

Tel: 800 547 8717

Fax: 888 743 4723
Berwish@gmail.com

